DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is in response to the RCE filed on 02/18/2022.  Claims 1-25, 27, 28 are now pending with claims 1, 2, 12, 13, 14 and 25 have been amended and claims 27, 28 added new.              

Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered but they are not persuasive.                       
In the remarks, Applicant made three main arguments.                 
a)  The first argument:  Neither Chen nor Mitsuhashi teaches or suggests “obtaining, in a wavelength’s range of the spectral power distribution, a noxiousness value as a function of the spectral power distribution, the noxiousness value being representative of the noxiousness of light emitted by the at least one group of light elements of the display device” as set forth in claim 1 as amended.  The emitted light power of Mitsuhashi is not a spectral power distribution specified by wavelength’s range.  Mitsuhashi assumes a uniform weight on wavelength.  Thus, Mitsuhashi is not understood to teach or suggest “obtaining, in a wavelength’s range of the spectral power distribution, a noxiousness value as a function of the spectral power distribution, the noxiousness value being representative of the noxiousness of light emitted by the at least one group of light elements of the display device” as set forth in claim 1 as amended.  Chen fails to cure this deficiency of Mitsuhashi.                                                   
This argument is not persuasive.  Not only Chen clearly discloses that the blue color being referred to as short-wavelength blue light (see section [0003]) and then obtaining/detecting RGB optical spectral energy of a screen in a initial state (see sections [0005], [0028]), but also Mitsuhashi explicitly                                            
b)  The second argument:  Chen and Mitsuhashi are not combinable to teach or suggest “obtaining, in a wavelength’s range of the spectral power distribution, a noxiousness value as a function of the spectral power distribution, the noxiousness value being representative of the noxiousness of light emitted by the at least one group of light elements of the display device” as set forth in claim 1 as amended.                                  
This argument is not persuasive.  As both Chen and Mitsuhashi are all working with making improvements in the field of screen/display technology, they are combinable.  Chen in view of Mitsuhashi clearly that “obtaining, in a wavelength’s range of the spectral power distribution, a noxiousness value as a function of the spectral power distribution, the noxiousness value being representative of the noxiousness of light emitted by the at least one group of light elements of the display device” as set forth in claim 1 as amended, as shown in the rejection below.                            
Neither Chen nor Mitsuhashi teaches or suggests “in response to detecting that the noxiousness value is greater than the bound value, modifying content of the at least one video image or modifying display control parameters of the display device such that the noxiousness value becomes less than the bound value” as set forth in claim 1 as amended.                          
This argument is not persuasive.  Chen teaches that the screen is controlled to display based on the target color temperature, such that the color of the screen may become more comfortable and natural (see sections [0051], [0033]).  And Mitsuhashi teaches that, “when user’s eyes is far from the emission surface 301 as compared with the calculated reference distance, the biological influence of the emitted light O entering the eyes is smaller, thus it can be said that it is relatively safe (see sections [0072], [0089], [0090]).  A region at a distance shorter than the reference distance from the emission surface 301 is the warning-required region and a region at a distance longer than the reference distance is the safe region (see section [0072]; comparing noxiousness value to a bound value of noxiousness).  If the projected light power, the projection ratio, and the like are changed, the reference distance x is correspondingly changed; such that, for example, a moving image indicating a change from the emitted light O (warning-required region 625 and safe region 626) indicated by the broken line when compared with the (warning-required region 625 and safe region 626) indicated solid lines, then determining whether or not switching to the display at high power by pressing the switch button 604 or switching the display at normal power by pressing the switch button 605 (see sections [0135], [0136], [0137], [0138] and figure 6; i.e., when said noxiousness value is greater than said bound value, modify the content of said video image or modify display control parameters of the display device, such that said noxiousness value become less than said bound value)”.  Therefore, Chen in view of Mitsuhashi clearly teach that “in response to detecting that the noxiousness value is greater than the bound value, modifying content of the at least one video image or modifying display control parameters of the display .                                        

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25, 27, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2018/0366087) in view of Mitsuhashi (US 2017/0124926).                             
RE claims 1, 13 and 25, Chen discloses the invention substantially as claimed.                  
Chen discloses that a device and a method as well as a non-transitory processor-readable storage medium having stored instructions for color processing on a display device (see figures 2/3/6/9 and sections [0028], [0055], [0056], [0057], [0058], [0068], [0069]; i.e., device 1000), said device comprising at least one processor being configured to (see figure 9 and section [0068]; i.e., processor 1200):  retrieve a spectral power distribution associated with at least one group of light elements of the display device (see sections [0028], [0044], [0048], [0055] - [0058], [0068], [0069]; i.e., color analyzer CA-310 to detect the RGB optical spectral energy of the screen in the initial state, wherein the spectral energy associated with red light, green light and blue light), said group of light elements displaying at least one color component (see sections [0044], [0048]; i.e., R red light, G green light, B blue light).                           
However, Chen does not specifically disclose that obtain, in a wavelength’s range of the spectral power distribution, a noxiousness value as a function of the spectral power distribution, the noxiousness value being representative of the noxiousness of the light emitted by the at least one group of light 
From the same field of endeavor, Mitsuhashi teaches that an image display apparatus 500 comprising controller 400, calculator 410, notification section 420, light source section 100, image generator 200 and projection section 300 (see figure 1 and sections [0051] - [0054], [0056], [0066], [0070]), wherein the calculator 410 to calculate the reference distance from the emission surface 301, the reference distance from the emission surface 301 serving as a safety determination criteria for the hazardous influence of the emitted light O to the eyes of the user (see sections [0070], [0071], [0072]).  The reference distance is approximately calculated on the basis of properties of the emitted light O, such that, for example, emitted light power Pn and the illuminance of the emitted light O (see sections [0073], [0079], [0088] and [0089]).  If user’s eyes is near the emission surface 301 as compared with the calculated reference distance, the hazardous influence from the emitted light O to user’s retina is larger (see sections [0071], [0088], [0089]).  On the other hand, when user’s eyes is far from the emission surface 301 as compared with the calculated reference distance, the biological influence of the emitted light O entering the eyes is smaller, thus it can be said that it is relatively safe (see sections [0072], [0089], [0090]).  A region at a distance shorter than the reference distance from the emission surface 301 is the warning-required region and a region at a distance longer than the reference distance is the safe region (see section [0072]; comparing noxiousness value to a bound value of noxiousness).  If the projected light power, the projection ratio, and the like are changed, the reference distance x is correspondingly changed; such that, for example, a moving image indicating a change from the emitted light O (warning-required region 625 and safe region 626) indicated by the broken line when compared with the (warning-required region 625 and safe region 626) indicated solid lines, then determining 
Chen and Mitsuhashi are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Chen by including the teachings from Mitsuhashi in order to provide an image display apparatus by which the safety in use can be improved.                            
RE claims 2, 14 and 27, Chen in view of Mitsuhashi disclose the invention substantially as claimed.            
However, Chen in view of Mitsuhashi do not specifically disclose that wherein the wavelength’s range of the spectral power distribution is between 400nm and 500nm.                       
The use of mathematical formulas or ranges (i.e., range of noxiousness is between 400-500nm and preferably between 460-490nm) are akin to optimizing the values of a result effective variable.  Therefore, determining the optimal value of a result effective variable would have been obvious and ordinarily within the skill of the art.  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).         
RE claims 3 and 15, Chen in view of Mitsuhashi and the rationale above disclose that wherein the at least one color component displayed by the display device is a blue component (see Chen section [0044]; i.e., blue light; or Mitsuhashi section [0053]; RGB, blue laser light).                    
RE claims 4 and 16, Chen in view of Mitsuhashi and the rationale above disclose that wherein the at least one color component displayed by the display device is a blue component, a red component 
RE claims 5 and 17, Chen in view of Mitsuhashi and the rationale above disclose that wherein the noxiousness value is based on the energy level of the light emitted by the at least one group of light elements of the display device (see Chen sections [0028], [0044], [0069]; and Mitsuhashi sections [0070] – [0073], [0101], [0102]).                             
RE claims 6 and 18, Chen in view of Mitsuhashi and the rationale above disclose that wherein the noxiousness value is based on the energy level of the light emitted by the at least one group of light elements of the display device and on the content of the at least one video image (see Chen sections [0028], [0044], [0069], and Mitsuhashi sections [0070] – [0073], [0135]).                    
RE claims 7 and 19, Chen in view of Mitsuhashi and the rationale above disclose that wherein the noxiousness value is based on histograms of color values associated with the at least one color component in the at least one video image (see Chen figure 4 and Mitsuhashi figures 3/6/8/2).            
RE claims 8 and 20, Chen in view of Mitsuhashi and the rationale above disclose that wherein, the at least one video image being part a global video content, the noxiousness value is based on histograms of color values associated with the at least one color component in the global video content (see Chen figure 4 and Mitsuhashi figures 3/6/8).                         
RE claims 9 and 21, Chen in view of Mitsuhashi and the rationale above disclose that wherein the bound value is depending on user parameters and/or environmental viewing conditions (see Mitsuhashi sections -0130], [0133] – [0137] and figure 6).                        
RE claims 10, 22 and 28, Chen in view of Mitsuhashi and the rationale above disclose that wherein to modify the content of the at least one video image, the at least one processor is configured to modify the colors of the at least one video image and/or adjust the white point of the at least one video image (see Mitsuhashi sections [0056] – [0058], [006], [0073], [0087], [0102], [0130]).                

RE claims 12 and 24, Chen in view of Mitsuhashi and the rationale above disclose that wherein the spectral power distribution data are one of the following data:  a histogram representation; a Gaussian Mixture Model; a mixture of Bezier curves; and a mixture of B-Splines (see Chen figure 4 and Mitsuhashi figures 4/6).                        

Conclusion     
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
March 22, 2022